UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                            NO . 03-2159

                              MICHAEL A. STANKEVICH , APPELLANT ,

                                                 V.


                                    R. JAMES NICHOLSON ,
                          SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                         On Appeal from the Board of Veterans' Appeals


  (Argued November 7, 2005                                           Decided     January 3, 2006 )



       Robert C. Rhodes of Chapin, South Carolina, was on the brief for the appellant.

       Kerry J. Loring, with whom Tim S. McClain, General Counsel; R. Randall Campbell,
Assistant General Counsel; and Carolyn F. Washington, Deputy Assistant General Counsel, all of
Washington, D.C., were on the brief for the appellee.

       Before KASOLD, DAVIS, and SCHOELEN, Judges.

       KASOLD, Judge: Persian Gulf war veteran Michael A. Stankevich appeals through counsel
that part of an October 23, 2003, decision of the Board of Veterans' Appeals (Board) that denied
entitlement to service connection for chronic muscle and joint pains as manifestations of an
undiagnosed illness. For the reasons set forth below, that part of the Board's decision on appeal will
be modified in part, set aside in part, and the matter remanded for readjudication.


                                        I. BACKGROUND
       Mr. Stankevich served in the U.S. Army from September 1987 to September 1991, including
service in the Persian Gulf war. Record (R.) at 2. In May 1995, he filed a claim for disability
compensation benefits on the basis of having "Gulf War Syndrome" and residuals thereof. R. at 65.
He complained of pain throughout his body, including, inter alia, both his left and right shoulders,
elbows, wrists, hands, hips, knees, lower legs, and ankles, as well as his ribs and upper and lower
back. R. at 72-73. A VA nurse practitioner diagnosed Mr. Stankevich as having chronic generalized
muscle strain that was "very likely" due to his profession, which "consisted of bending over and
lifting the heads of cars and trucks, working a wrench which took a lot of pressure and torque to
remove nuts and bolts." R. 244-45. A VA physician noted that Mr. Stankevich's pain was
"generalized aching with exertions and relief with rest" and that the pain "does not limit joint
movement in any particular joint." R. at 248-49. The physician determined that there were "no
positive findings and the history is generalized, but no laboratory work is found to explain the course
of events coming on two years after military service. The diagnosis cannot be made beyond multiple
joint pain and fatigue by history of unknown etiology." R. at 249.
       Although a VA regional office denied Mr. Stankevich's claim on the basis that his disability
was "determined to result from a known clinical diagnosis of chronic, generalized muscle strain,
which neither occurred in nor was caused or aggravated by service" (R. at 267), on appeal the Board
found that the "record does not provide a convincing basis for either acceptance or rejection of either
medical opinion in this case as to the question of whether [Mr. Stankevich's] chronic muscle/joint
pains are manifestations of an undiagnosed illness." R. at 13. The Board then stated:
       However, even if reasonable doubt is resolved in the veteran's favor on this point, the
       veteran's symptoms are not shown to be ratable at 10 percent under any provision of
       the VA rating schedule. Since there is no code that applies specifically to generalized
       muscle/joint pains, a rating by analogy would be required, and the only reasonably
       analogous code would appear to be Diagnostic Code [(DC)] 5003 pertaining to
       arthritis. 38 C.F.R. § 4.71a, [Diagnostic] Code 5003 (2002). Under that code,
       ratings are assigned on the basis of limitation of motion of the joints in which the
       presence of arthritis is shown by X-rays. Where limitation of motion is not shown,
       a 10 percent rating can be assigned when there is X-ray evidence of involvement of
       two or more major joints or minor joint groups. The veteran does not have limitation
       of motion of any joint, and the Board is unable to find that a provision requiring
       X-ray findings alone as the basis for assigning a rating is truly analogous for the
       purpose of assigning a rating to satisfy the undiagnosed illness presumption.

R. at 13-14. This appeal followed.




                                                  2
                                           II. ANALYSIS
                                A. Presumptive Service Connection
       Service connection may be granted on a presumptive basis to a Persian Gulf war veteran with
a qualifying chronic disability resulting from an undiagnosed illness that became manifest to a degree
of 10% or more no later than December 31, 2006.               See 38 U.S.C. § 1117(a); 38 C.F.R.
§ 3.317(a)(1)(i) (2005). A qualifying chronic disability may result from an undiagnosed illness that
cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory
tests. See 38 U.S.C. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2). For purposes of establishing a qualifying
chronic disability, an undiagnosed illness may be manifested by muscle or joint pain. See 38 U.S.C.
§ 1117(g)(4)-(5); 38 C.F.R. § 3.317(b)(4)-(5). To determine whether the undiagnosed illness has
manifested to a degree of 10% or more, the veteran's condition must be rated analogously to a
disease or injury in which the functions affected, anatomical localization, or symptomatology are
similar. See 38 C.F.R. § 3.317(a)(5).
                           B. Board's Selection of Diagnostic Code 5003
        Although the Court reviews the selection of a DC under the arbitrary-and-capricious standard
of review, see Butts v. Brown, 5 Vet.App. 532, 539 (1993) (en banc) (selection of a DC is a question
of application of law to facts and is subject to Court review under the arbitrary-and-capricious
standard), the Board is nevertheless required to provide an adequate statement of reasons or bases
for its selection, see 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet.App. 517, 527 (1995); Suttmann
v. Brown, 5 Vet.App. 127, 133 (1993). In this instance, the Board failed to adequately explain its
selection of DC 5003 and, further, its application of DC 5003 rendered its selection arbitrary and
capricious. See 38 U.S.C. § 7261(a)(3)(A) (Court shall hold unlawful decisions by the Board that
are "arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law").
       The Board's statement that "the only reasonably analogous code would appear to be
Diagnostic Code 5003 pertaining to arthritis," is the only basis for its selection of DC 5003 for rating
purposes. The Board provided no analysis to support its conclusion and failed to explain why other
DCs were not reasonably analogous. Although the Court cannot substitute its view of the
appropriate DC for that of the Board, we note that fibromyalgia, which involves "widespread
musculoskeletal pain and tender points" and is specifically named as a condition for which


                                                   3
presumptive service connection may be granted, appears to be at least as equally analogous as
arthritis to Mr. Stankevich's condition.           See 38 U.S.C. § 1117(a)(2)(B); 38 C.F.R.
§§ 3.317(a)(2)(i)(B)(2), 4.71a, DC 5025 (2005); see also Schafrath v. Derwinski, 1 Vet.App. 589,
593 (1991) (Board is required to consider all evidence of record and to consider, and discuss in its
decision, all potentially applicable provisions of law and regulation). In any event, the Board must
provide an adequate statement of reasons or bases for its selection of a DC. See Allday and Suttman,
both supra.
        Moreover, DC 5003 provides for a 10% disability rating only if there is x-ray evidence of
arthritis. Although the Board noted that "a provision requiring x-ray findings alone as the basis for
assigning a rating" was not "truly analogous" for purposes of section 1117, the Board nevertheless
proceeded to apply it. R. at 13-14. The Board found that Mr. Stankevich had no limitation of
motion, and implicitly found no evidence of multiple-joint arthritis, by x-ray or otherwise, and on
that basis determined that Mr. Stankevich was not entitled to a 10% disability rating. Id. Absent a
10% disability rating, Mr. Stankevich could not be granted presumptive service connection under
section 1117.
        The very essence of an undiagnosed illness is that there is no diagnosis. The function
affected, anatomical localization, or symptomatology of an undiagnosed illness cannot be analogous
if the Board applies that rating criteria to require objective evidence of a diagnosed disability (here,
x-ray evidence of arthritis). See Gutierrez v. Principi, 19 Vet.App. 1, 9 (2004) ("Objective medical
evidence is not required for an award of service connection under section 1117."). The Court
concludes that the Board's manner of applying DC 5003 in this case – by requiring a diagnosis of
arthritis in order to grant a 10% disability rating where a diagnosis cannot be had – is arbitrary and
capricious because the analogy is, at best, illusory.
                         C. The Evidence Does Not Preponderate Against
                             a Finding of an Undiagnosed Condition
        The Secretary argues that the Board made no determination as to whether Mr. Stankevich had
an undiagnosed condition. Although the specific words expressing such a determination were not
used by the Board, it nevertheless assessed the evidence and found no basis for accepting or rejecting
either of the conflicting medical opinions. As a matter of law, when the evidence does not


                                                   4
preponderate one way or the other, it sits in relative equipoise, see Gilbert v. Derwinski, 1 Vet.App.
49, 54 (1990) ("a veteran need only demonstrate that there is an 'approximate balance of positive and
negative evidence' in order to prevail"), and the benefit of the doubt must go to the veteran, see Ortiz
v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001) ("benefit of the doubt rule may be viewed as
shifting the 'risk of nonpersuasion' onto the VA to prove that the veteran is not entitled to benefits");
Robinette v. Brown, 8 Vet.App. 69, 76 (1995) ("the unique evidentiary burdens in the VA
adjudication system . . . permit a merits disallowance only where the evidence preponderates against
the claim"); Gilbert, 1 Vet.App. at 54 ("the preponderance of the evidence must be against the claim
for benefits to be denied"); see also Padgett v. Nicholson, 19 Vet.App. 133, 146-47 (2005) (en banc),
withdrawn on other grounds, 19 Vet.App. 334 (2005). Accordingly, the Board's decision will be
modified in part to explicitly state the Board's finding that Mr. Stankevich's muscle and joint pains
are manifestations of an undiagnosed illness.


                                        III. CONCLUSION
        Upon consideration of the foregoing, that part of the Board's decision addressing whether Mr.
Stankevich's muscle and joint pains are manifestations of an undiagnosed illness is MODIFIED to
include an explicit statement of the Board finding that Mr. Stankevich's muscle and joint pains are
manifestations of an undiagnosed illness. The remainder of the Board's decision that denied service
connection for chronic muscle and joint pains, including as manifestations of an undiagnosed illness,
is SET ASIDE. The matter on appeal is REMANDED for readjudication consistent with this
opinion. See 38 U.S.C. § 7252(a). On remand, Mr. Stankevich may present additional evidence and
argument in support of the matters remanded, and the Board must consider any evidence and
argument so presented. See Kay v. Principi, 16 Vet.App. 529, 534 (2002). The Court expects that
the Board will provide expeditious treatment of this matter on remand. See 38 U.S.C. § 7112.
        MODIFIED IN PART, SET ASIDE IN PART, and REMANDED.




                                                   5